IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,979-01


                                  IN RE MARIO PEREZ, Relator


               ON APPLICATION FOR A WRIT OF MANDAMUS
   CAUSE NOS. 2006-CR-5055B-W1, 2006-CR-5056B-W1, AND 2006-CR-5057B-W1 IN
                        THE 399TH DISTRICT COURT
                           FROM BEXAR COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed three applications for writs of habeas corpus

in the 399th District Court of Bexar County, and that the applications have not yet been forwarded

to this Court. Relator alleges that the trial court entered an order designating issues, but this Court

has no record of a timely order designating issues in any of these cases.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Bexar

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus applications, submitting a copy of a timely filed order which designates issues to be
                                                                                                  2

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that

Relator has not filed an application for a writ of habeas corpus in Bexar County. Should the

response include an order designating issues, proof of the date the district attorney’s office was

served with the habeas application shall also be submitted with the response. If a timely order

designating issues was entered but it has been more than 180 days since the State received service

of the applications, the District Clerk of Bexar County shall forward the applications to this Court

without awaiting resolution of the issues designated by the trial court. This application for leave

to file a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: March 25, 2015
Do not publish